

115 HR 3069 IH: Army Arsenal Revitalization Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3069IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Mrs. Bustos (for herself, Mr. Westerman, Mr. Loebsack, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for guidance relating to the management of Department of Defense arsenals to ensure
			 affordability and competence in critical capabilities areas, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Army Arsenal Revitalization Act of 2017. 2.Sense of CongressIt is the sense of Congress that it should be the goal of the Secretary of Defense in conjunction with the Secretary of each of the military departments to ensure the management of the manufacturing workload of the military arsenals to maintain critical capabilities and ensure cost efficiency and technical competence in peacetime, while preserving the ability to provide an effective and timely response to mobilizations, national defense contingency situations and other emergent requirements.
		3.Management of Department of Defense arsenal workload capabilities
 (a)Guidance for conducting make-or-Buy analysesThe Secretary of the Army shall maintain the arsenals with sufficient workloads to ensure affordability and technical competence in all critical capability areas by establishing, not later than 90 days after the enactment of this Act, clear, step-by-step, prescriptive guidance on the process for conducting make-or-buy analyses, including the use of the organic industrial base.
 (b)Report on use of arsenals To manufacture certain itemsNot later than 30 days after the date on which the budget of the president for a fiscal year is submitted to Congress pursuant to section 1105 of title 31, United States Code, the Secretary of Defense shall submit to the congressional defense committees a report on the equipment, weapons, weapons systems, components, subcomponents, and end-items purchased from foreign entities that identifies those items which could be manufactured in the military arsenals, depots, or ammunition plants of the United States to meet the goals described in section 2 or section 2464 of title 10, United States Code, as well as a plan for moving that workload into such arsenals, depots, or ammunition plants.
			(c)Pilot program on arsenal labor rates
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish a three-year pilot program for the purpose of permitting the Army arsenals to adjust periodically, throughout the year, their labor rates charged to customers based upon changes in workload and other factors.
 (2)Congressional briefingNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense shall provide a briefing to the congressional defense committees that includes an assessment of each of the following:
 (A)The changes in labor rates throughout the previous year for each Army arsenal. (B)The ability of each arsenal to meet the costs of its working-capital fund.
 (C)The effect on arsenal workloads of labor changes. (d)DefinitionsIn this section:
 (1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. (2)The term organic industrial base means United States military facilities that advance a vital national security interest by producing necessary materials, munitions, and hardware, including arsenals, depots, and ammunition plants.
				